UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G/A (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 (Amendment No. 5)* COLONIAL COMMERCIAL CORP. (Name of Issuer) COMMON STOCK, PAR VALUE $.05 PER SHARE (Title of Class Securities) COMMON STOCK: 195621 40 4 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Scheduleis filed: o Rule 13d-1(b) x Rule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person'sinitial filing on this form with respect to the subject class of securities, andfor any subsequent amendment containing information which would alter thedisclosureprovided in a prior cover page. The information required in the remainder of this cover page shall not be deemedto be "filed" for the purpose of Section 18 of the Securities Exchange Act of1934 ("Act") or otherwise subject to the liabilities of that section of the Actbut shall be subject to all other provisions of the Act (however, see theNotes). Cusip No. 195621 40 4 13G Page2of5 1. Name of Reporting Persons. Rita C. Folger 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization U.S.A. NUMBER OF SHARES 5. Sole Voting Power 578,719 shares of Common Stock 1 BENEFICIALLY OWNED 6. Shared Voting Power -0- BY EACH REPORTING 7. Sole Dispositive Power 578,719 shares of Common Stock 1 PERSON WITH: 8. Shared Dispositive Power -0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person 578,719 shares of Common Stock 1 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares /X/ 11. Percent of Class Represented by Amount in Row (9) 12.37 % 12. Type of Reporting Person (See Instructions) IN 1Consists of 545,386 shares of Common Stock and 33,333 shares of Common Stock issuable at any time upon conversion of a $100,000 Convertible Note at a conversion price of $3 per share. Cusip No. 195621 40 4 13G Page3of5 Item 1. (a)Name of Issuer Colonial Commercial Corp. (b) Address of Issuer's Principal Executive Offices 275 Wagaraw Road Hawthorne, NJ07506 Item 2. (a) Name of Person Filing Rita C. Folger (b) Address of Principal Business office or, if None, Residence c/o Oscar D. Folger 521 Fifth Avenue, 24th Floor New York, New York10175 (c) Citizenship U.S.A. (d) Title of Class Securities Common Stock, $.05 par value (e) CUSIP Number: 195621 40 4 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Exchange Act; (b) o Bank as defined in Section 3(a)(6) of the Exchange Act; (c) o Insurance company as defined in Section 3(a)(19) of the Exchange Act; (d) o Investment company registered under Section 8 of the Investment Company Act; (e) o An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(J). Cusip No. 195621 40 4 13G Page4of5 Item 4.
